DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits following applicant’s response to a restriction/election requirement mailed on 09 May 2022.  Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 October 2019, 13 February 2020, 06 October 2021, and 09 December 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Note: the foreign and non-patent literature references cited in the IDS submitted on 29 October 2019 are found in the file wrapper of the parent application, 15/625839.

Election/Restrictions
Applicant’s election without traverse of the invention of Species B (as defined in the Requirement for Restriction/Election mailed on 09 May 2022) in the reply filed on 19 May 2022 is acknowledged.  Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-7 and 10-20 are being considered on their merits herein.

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The Examiner suggests “Coated Fastener”.

Drawings
The drawings received on 29 October 2019 are acceptable.
Claim Objections
Claim 12 is objected to because of the following informalities.  Appropriate correction is required.
	Claim 12 is missing a word such as “of” in the phrase “…and the polymer annulus is disposed at an interface of the neck and the head of the fastener.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomaini (U.S. Pat. 6,427,796).
Regarding claims 11 and 13, Tomaini discloses a fastener disk used with a screw fastender as shown in FIG. 4A.  The disk has the shape of a tapered annulus as shown in FIGS. 3A and 3B.  See figures reproduced below and discussion at col. 3, line 61 through col. 4, line 18.

    PNG
    media_image1.png
    864
    725
    media_image1.png
    Greyscale

As seen in FIG. 1A, the screw fastener 14 includes an elongated body with a first (top) end forming the head of the fastener which tapers to an opposed second end for driving into the surface shown as layers 16 and 18.  See discussion at col. 4, lines 1-18.  The fastener disk depicted by 12 above is a flexible material such as plastic, plastic composite, rubber, rubber composite, metal, and metal alloy, in which polypropylene is a preferred material, see col. 4, lines 20-23.
As polypropylene is one of the preferred polymers recited in claim 13, such a material is construed to meet the limitation of a polymer having a melt temperature of from about 130 °F to about 325 °F as recited in claim 11.
Regarding claim 12, fastener 14 is depicted in Tomaini to have a tapered neck portion, and the annulus disk is located at an interface of the tapered neck and the head of the fastener.
Regarding claim 14, Tomaini shows in FIGS. 3B that the disk has a preferred inner diameter of about 0.160 inches.  See also discussion at col. 4, lines 20-47.
Regarding claim 15, Tomaini shows in FIG. 4A that the polymer disk 12 has an outer diameter larger than the head of the fastener 14.
Regarding claim 16, Tomani teaches that the disk may have an outer diameter of about 1.3 inches or more, though other diameters are contemplated, see col. 4, lines 20-47.  The Examiner has considered this to overlap the claimed range of about 0.2 to about 1.0 inches.
Regarding claim 17, Tomani teaches that the disk has a thickness of about 0.05 inches or 0.25 inches, see col. 4, lines 41-47.



Claim Rejections - 35 USC § 102/103
Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida (U.S. Pat. 8,398,350), or in the alternative under 35 U.S.C. 103 as being unpatentable over Ishida (U.S. Pat. 8,398,350).  Earlam (U.S. Pat. 5,804,138) is relied upon as evidence.
Regarding claims 11 and 13, Ishida describes a bolt intended to attach to a molded product made of metal, see col. 1, lines 5-10.  As shown in FIG. 11 (reproduced below), the bolt includes an elongated body, a head part 6 of the fastener, and an opposed second end opposite the head part having a screw and is intended to be driven into a surface, see description at p. 3, lines 49-60.  A ring-shaped resinous member 3 surrounds the bolt and is made of a polymer material such as polyethylene, polypropylene, styrene, and others described at col. 4, line 65 through col. 5, line 8.  The Examiner has considered these example materials (which are among the materials recited in claim 13) to anticipate the instant claims.  Alternately, it would have been obvious to have selected a resin material within the disclosed materials which is among the recited materials in claim 13.  The Examiner has considered these materials to necessarily meet the melting point limitation of claim 11.


    PNG
    media_image2.png
    707
    561
    media_image2.png
    Greyscale

Regarding claim 12, as shown in FIG. 11, the elongated fastener body includes a tapered neck, and the polymer annulus is disposed at an interface thereof.
Regarding claim 15, the outer diameter of the polymer annulus 3 is larger than that of the head of the fastener 6 as shown in FIG. 11.
Regarding claims 14, 16, and 17, Ishida describes various dimensions of the fastener with respect to diameter “D” of the screw part of the bold, see discussion at col. 4, lines 18-38.  The thickness, inner diameter, and outer diameter of the polymer annulus thus are functions of the diameter “D” of the screw part of the bolt.  It would have been obvious to have selected dimensions within the disclosed ranges based on the dimension of the fastener bolt used.
Regarding claims 18-20, Ishida depicts that the fastener passes through flared plate material portion 11, see FIG. 11.  This portion is made of magnesium metal, see col. 7, lines 56-59.  This plate material includes a central bore configured to receive a portion of the elongated fastener therethrough as shown in FIG. 11 and is adjacent to the polymer annulus, also as shown.
Earlam is relied upon to teach that the melting point of magnesium metal is about 650 °C (1202 °F), which is within the claimed range recited in claim 20.
The Examiner further takes Official Notice (as described in MPEP § 2144.03) that magnesium metal is well known to have a Shore hardness greater than about 85 A.  The Examiner notes that Shore A hardness is generally used to describe the hardness of polymers and rubbers, whereas magnesium metal is well known to be harder than Shore 85A polymeric materials.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gabriel (U.S. Pat. 5 149,237) in view of Thurber (U.S. Pat. 5,426,130).
Regarding claims 1, 2, and 7, Gabriel describes a thermoplastic coating for metal fasteners, see col. 1, lines 7-9.  Nails are depicted in FIG. 3-4, see also col. 1, lines 11-18.  The thermoplastic coating coats a substantial part of the fastener, see col. 2, lines 46-64.  Suitable thermoplastic resins have adhesive properties as described at col. 4, lines 7-19, including hot melt adhesive properties for the preferred resin, polyvinyl acetate (PVAc), see col. 4, lines 20-26.  PVAc has a softening point above about 120°C and has a molar viscosity of about 10-75 centiPoise in organic solvent, see col. 4, lines 31-37.  The coating also includes styrene/maleic anhydride copolymer with a melting temperature in the range of 55-170 °C and has a melt viscosity of about 15-55 centiPoise, see col. 3, lines 48-61.
Gabriel does not specify the viscosity of the coating material as measured at a shear rate of 1000 Hz and a temperature of 150 °F (about 66 °C).
Thurber discloses an adhesive system used on fastening devices, see col. 1, lines 8-15.  Suitable fasteners include a bolt, a screw, a rivet, a stable, a dowel, a peg, a nail, and others, see col. 10, lines 17-27, which are among the recited fasteners in claim 7.  The coating is applied to one side of a bolt as described at col. 20, lines 24-29, and the viscosity may be lowered by heating the fluid deposite from 140-150 °F to improve the flowability of the compositions onto the threads of the bolts.  The viscosity is adjusted by well-known chemical treatment means to enhance location stability of the deposit, see col. 22, lines 40-59.
Gabriel and Thurber are analogous as they each disclose fastener devices such as nails or screws with adhered coatings, thus they are similar in structure and function.
It would have been obvious to have adjusted the viscosity of the hot melt adhesive of Gabriel as necessary as disclosed by Thurber to arrive at the claimed invention, as this prevents substantial flow axially across the thread grooves of the fastener while providing enhanced location stability of the fluid deposit, see Thurber at col. 22, lines 54-59.
Regarding claim 3, Gabriel describes a hot-melt adhesive PVAc resin, see col. 4, lines 24-29, which will be pressure-sensitive at application temperature. bolt
Regarding claim 4, Gabriel discloses styrene copolymer at col. 3, lines 48-61 and also discloses other thermoplastic resins including polyamides, see col. 4, lines 7-19.  Polyamides are among the disclosed materials.
Regarding claim 6, Gabriel discloses that the styrene/maleic anhydride copolymer has a melting temperature up to 170 °C (about 338 °F), see col. 3, lines 54-56.
Regarding claim 10, Although Gabriel and Thurber do not specify the exact quantity of coating material present on the fastener body, Thurber teaches that a suitable amount is applied, see col. 23, lines 19-38.  Accordingly, it would have been obvious to have applied a coating amount within the specified range of 0.05 to 0.5 grams to the fastener.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gabriel (U.S. Pat. 5 149,237) in view of Thurber (U.S. Pat. 5,426,130) as applied above, and further in view of WO 2006/104622 A2.
Regarding claim 5, Gabriel and Thurber are relied upon as described above. Although Gabriel teaches that the resin coating is a hot melt adhesive material, the references to not specify one of the listed additives.
WO ‘622 describes adhesively securable stock materials which are pre-applied to fastener materials such as bolts, screws, push pins, and the like, see p. 9, [0021] and p. 10, [0024].  The adhesive includes any number of known additives including terpene resins, plasticizers, stabilizers, and others, see p. 27, [0068].
WO ‘622 and Gabriel and Thurber are analogous because they each disclose applying fluent materials to fasteners, thus they are in the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a known additive such as a plasticizer to the adhesive fluid coating composition of modified Gabriel in order to arrive at the claimed invention, as such adhesive additives are well known in the art and commonly used with adhesive components.


Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday through Friday from 9:00am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759